DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high permittivity” in claim 15 is a relative term which renders the claim indefinite. The term “high permittivity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Ruijter (US 2006/0226897) in view of Brook (GB 2029660 A).

Claim 1: De Ruijter discloses a communications receiver (Fig.2) comprising: 
an input (VFM) to receive a 
a resonator (“LC resonator 20”; see Fig.2, [0022]) coupled to the input and configured to receive the 
signal processing circuitry configured to receive and process the electrical output signal to produce a decoded information signal (26, 28 converts the AM modulated signal into a baseband signal; see [0022]).

De Ruijter, however, only discloses FM demodulation utilizing a typical slope FM demodulator. Therefore, De Ruijter does not disclose the demodulator/resonator receiving “a phase modulated signal” and the signal processing circuitry receiving and processing the output signal “having a characteristic representative of a phase modulation of the phase modulated RF input signal” to produce a decoded information signal.

However, it is initially noted that both frequency modulation and phase modulation are closely related as forms of angle modulation. Brook discloses that “it is possible to derive modulation from a phase-modulated signal by means of a frequency discriminator … by passing the derived modulation through a filter having a response which is inversely proportional to frequency”. See pg.1, first paragraph. One of ordinary skill in the art would have thus been led to convert the frequency demodulated output of De Ruijter to a phase demodulated output in order to have applied the particular frequency demodulator of De Ruijter to similar phase modulation applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the disclosed phase demodulation derivation from a frequency discriminator output disclosed by Brook with the frequency demodulator of De Ruijter in order to have applied to the frequency demodulator of De Ruijter to a phase modulation application.

Claim 2: De Ruijter and Brook disclose wherein the electrical output signal has amplitude variations that correspond to the phase modulation of the phase modulated RF input signal (see [0022], where the resonator converts an angle modulated, i.e. FM, signal to an amplitude modulated signal before baseband conversion).
Claim 3: De Ruijter and Brook disclose wherein the electrical output signal is a voltage and the amplitude variations are voltage spikes (De Ruijter discloses an AM modulated output voltage converted to baseband; since frequency is the time derivative of phase, “amplitude voltage spikes” in the converted output signal would be inherent in the combination of De Ruijter and Brook).
Claim 5: although De Ruijter does not disclose an antenna within the context of Fig.2, De Ruijter discloses utilizing an antenna (14) in the receiver of Fig.10. One of ordinary skill in the art would have found such a well known antenna as a suitable means of conveying an FM signal transmitted electromagnetically to the receiver. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized the antenna of Fig.10 of De Ruijter with the embodiment of Fig.2 in order to have provided a suitable means of conveying an FM signal transmitted electromagnetically to the receiver.
Claim 8: De Ruijter discloses the resonator includes a resistor, inductor and capacitor (RLC) circuit (LC circuit 20, which inherently comprises resistive losses, thus may reasonably be considered an “RLC circuit”).

Claims 1-3, 5-7, 10-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Learned (US 2,476,311) in view of Brook.

Claim 1: Learned discloses a communications receiver (Fig.1) comprising: 
an input (1) to receive a 
a resonator (4; see Fig.1) coupled to the input and configured to receive the 
signal processing circuitry configured to receive and process the electrical output signal to produce a decoded information signal (15, 15’, 8, 16’, 16, 17, 19; see col.2,17-27).

Claim 10: Learner discloses a communications receiver (Fig.1) comprising: 
an input (1) to receive a 
at least one microwave cavity resonator (4) coupled to the input and configured to receive the produce an electrical output signal having a steady-state amplitude and amplitude variations, corresponding to deviations from the steady-state amplitude (e.g. each of 6/7 and 8/9, which produce outputs “out of phase, that is in phase opposition”, thus having steady state amplitude and having “amplitude variations” corresponding to the output provided form the vectoral addition of the voltages supplied from the tuned resonator; see col.2,28-col.3,14), 
signal processing circuitry (15, 15’ configured to receive and process the electrical output signal to produce a decoded information signal (15, 15’, 8, 16’, 16, 17, 19; see col.2,17-27).

Learner, however, only discloses the device as an “frequency discriminator”. Therefore, Learner does not disclose the demodulator/resonator receiving “a phase modulated signal” and the signal processing circuitry receiving and processing the output signal “having a characteristic representative of a phase modulation of the phase modulated RF input signal” to produce a decoded information signal.

However, it is initially noted that both frequency modulation and phase modulation are closely related as forms of angle modulation. Brook discloses that “it is possible to derive modulation from a phase-modulated signal by means of a frequency discriminator … by passing the derived modulation through a filter having a response which is inversely proportional to frequency”. See pg.1, first paragraph. One of ordinary skill in the art would have thus been led to convert the frequency demodulated output of Learner to a phase demodulated output in order to have applied the particular frequency demodulator of Learner to similar phase modulation applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the disclosed phase demodulation derivation from a frequency discriminator output disclosed by Brook with the frequency demodulator of Learner in order to have applied to the frequency demodulator of Learner to a phase modulation application.

Claim 2: Learner and Brook disclose wherein the electrical output signal has amplitude variations that correspond to the phase modulation of the phase modulated RF input signal (the output of 4 of Learner having an amplitude corresponding to angle modulation of the input, thus in the combination of Learner and Brook, the output signal would have amplitude variations corresponding to phase modulation of the phase modulated RF input signal; see col.3,1-14 of Learner).
Claims 3 and 16: Learner and Brook disclose wherein the electrical output signal is a voltage and the amplitude variations are voltage spikes (Learner discloses the resonator having a particular frequency/phase and frequency/amplitude response in Figs. 5 and 6, which would thus inherently produce “voltage spikes” when a phase modulation signal is applied).
Claims 5 and 18: Learner discloses the input as an antenna (1).
Claim 6: Learner discloses the resonator as a microwave cavity resonator (see col.1,17-21).
Claims 7 and 11: Learner discloses the microwave cavity resonator including a substantially closed structure defining an internal cavity in which the signal energy is resonated (see Fig.1 and col.2,28-31).
Claim 12: Learner implies that the substantially closed structure is made from metal (e.g. via the connection of the resonator body to ground in Fig.1), and it would have been obvious to have provided such a metallic cavity resonator as implied in order to provide a suitable, well-known cavity resonator material.
Claim 13: Learner discloses the internal cavity as hollow (see Fig.1).

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 4, 9, 14, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not clearly disclose the following features within the recited context of the claims:
Claims 4 and 17: wherein the … resonator includes fiber-coupled to the input;
Claims 9 and 19: the RLC circuit including a series combination of an inductive component, a capacitive component, and a resistive component; or
Claim 14: wherein the internal cavity is filled with a dielectric material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849